EXHIBIT 23.3 Consent of Independent Registered Public Accounting Firm The Board of Directors Hancock Holding Company: We consent to the incorporation by reference in this Registration Statement on Form S-8 (Amendment No. 2) of Hancock Holding Company of our report dated February 27, 2009, with respect to the consolidated statements of income, stockholders equity, and cash flows for the year ended December 31, 2008, which report appears in the December 31, 2010 annual report on Form 10-K of Hancock Holding Company. /s/ KPMG LLP Birmingham, Alabama June 6, 2011
